

	

		III

		109th CONGRESS

		1st Session

		S. RES. 62

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Durbin (for himself,

			 Mr. Obama, Mr.

			 Stevens, and Mr. Feingold)

			 submitted the following resolution; which was considered and agreed

			 to

		

		 RESOLUTION

		Supporting the goals and ideals of a

		  Rotary International Day and celebrating and honoring Rotary

		  International on the occasion of its centennial anniversary.

	

	

		Whereas Rotary International, founded on February 23,

			 1905, in Chicago, Illinois, is the world’s first service club and 1 of the

			 largest nonprofit service organizations;

		Whereas there are more than 1.2 million Rotary

			 International club members comprised of professional and business leaders in

			 more than 31,000 clubs in more than 165 countries;

		Whereas the Rotary International motto, Service

			 Above Self, inspires members to provide humanitarian service, meet high

			 ethical standards, and promote international good will;

		Whereas Rotary International funds club projects and

			 sponsors volunteers with community expertise to provide medical supplies,

			 health care, clean water, food production, job training, and education to

			 millions in need, particularly in developing countries;

		Whereas in 1985, Rotary International launched Polio Plus

			 and spearheaded efforts with the World Health Organization, Centers for Disease

			 Control and Prevention, and UNICEF to immunize the children of the world

			 against polio;

		Whereas polio cases have dropped by 99 percent since 1988,

			 and the world now stands on the threshold of eradicating the disease;

		Whereas Rotary International is the largest

			 privately-funded source of international scholarships in the world and promotes

			 international understanding through scholarships, exchange programs, and

			 humanitarian grants;

		Whereas since 1947, more than 35,000 students from 110

			 countries have studied abroad as Rotary Ambassadorial Scholars;

		Whereas Rotary International’s Group Study Exchange

			 program has helped more than 46,000 young professionals explore career fields

			 in other countries;

		Whereas 8,000 secondary school students each year

			 experience life in another country through Rotary International’s Youth

			 Exchange Program;

		Whereas over the past 5 years, members of Rotary

			 International in all 50 States have hosted participants in Open World, a

			 program sponsored by the Library of Congress, and therefore have earned the

			 honor of serving as Open World's most outstanding host;

		Whereas there are approximately 400,000 Rotary

			 International club members in more than 7,700 clubs throughout the United

			 States sponsoring service projects to address critical issues such as poverty,

			 health, hunger, illiteracy, and the environment in their local communities and

			 abroad; and

		Whereas February 23, 2005, would be an appropriate date on

			 which to observe Rotary International Day: Now, therefore, be it

		

	

		That the Senate—

			(1)supports the

			 goals and ideals of a Rotary International Day to celebrate the

			 centennial anniversary of Rotary International; and

			(2)recognizes Rotary

			 International for 100 years of service to improving the human condition in

			 communities throughout the world.

			

